Citation Nr: 1633227	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for dental treatment purposes; and if so, whether the claim should be granted.

2.  Entitlement to service connection for a dental disorder for compensation purposes.
 
3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disorders.
 
4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left knee disorders.

5.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected left knee disorders.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1981 to December 1981 and on active duty from December 1982 to November 1988, June 1999 to September 1999, October 2001 to May 2002, and October 2002 to September 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2009, August 2011, and September 2012 rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

When the issues of entitlement to service connection for right knee and left hip disabilities were previously before the Board in June 2015, they were remanded for additional evidentiary development.  They have since been returned to the Board for further appellate action.  

The Board notes that the dental and right hip claims were subsequently certified to the Board in April 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records. 

In the June 2015 remand, the Board noted that the issue of entitlement to service connection for a stomach disorder, to include as secondary to medication to treat service-connected left knee disorders, had been raised by the record in a December 1989 statement but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes again that it does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for dental treatment purposes is decided below; the underlying claim of entitlement to service connection for dental treatment purposes as well as all other issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for dental treatment purposes was denied in a September 2005 rating decision that was not appealed. 

2.  Evidence received since the September 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the September 2005 decision, the criteria for reopening the claim for service connection for dental treatment purposes are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Moreover, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Analysis

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied service connection for dental treatment purposes in September 2005 based on its determination that service medical and dental records were negative for evidence of dental trauma, and the evidence was also negative for additional pathology, periodontal disease, or a condition that would be subject to service connection for treatment purposes and shown to be treated after 180 days of entering any active duty service periods.  The September 2005 decision was not appealed. 

The evidence received since the September 2005 decision includes in pertinent part a February 2012 statement in which the Veteran noted that he had major dental work done between 2001 and 2003 while in service and that he used a private dentist.  Treatment records from April and June 2007 were also added to his service dental treatment records which showed debridement was done and numbness to his lower anterior area was noted.

This evidence is new, as it was received by VA after the issuance of the September 2005 rating decision and could not have been considered by prior decision makers. Moreover, assuming its credibility for the purposes of adjudicating finality, it is material, as it addresses elements found lacking in the prior rating decision, specifically additional pathology.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for dental treatment purposes is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).
ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for dental treatment purposes is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Dental Treatment / Dental Disorder

The Veteran seeks to establish entitlement to VA outpatient dental treatment.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381  now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161  and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Here, the RO did not refer the claim for consideration of service connection for a dental disability for purposes of VA outpatient treatment purposes.  During the processing of this remand, the RO shall now have the opportunity to make the appropriate referral. 

In addition, it does not appear that the Veteran has been provided complete notice for his dental claims.  The RO listed the relevant provisions of 38 C.F.R. § 3.381 (service connection of dental conditions for treatment purposes) in the January 2016 statement of the case (SOC); however, the SOC did not list the relevant regulations and rating criteria contained in 38 C.F.R. §§ 4.150 (schedule of ratings - dental and oral conditions) and remand is therefore necessary.

Right Knee / Left Hip

The Board remanded the issues of service connection for right knee and left hip disabilities in June 2015, in pertinent part, to afford the Veteran a VA examination to address etiology.

In response to the remand, the Veteran was afforded VA examinations in December 2015 in which the examiner noted diagnoses of osteoarthritis (OA) and avascular necrosis (AVN) of the left hip and chondromalacia and osteopenia of the right knee.  The examiner opined that the claimed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there was no objective medical evidence in the medical literature establishing a direct cause and effect between the left knee service-connected for residuals, status-post arthroscopy and partial resection of anterior cruciate ligament (ACL) with anterior cruciate (AC) and medial collateral ligament (MCL) relaxation, mild, as a cause or result of left hip AVN and OA, right knee chondromalacia, or osteopenia.

In an addendum in January 2016, the VA examiner opined that the conditions claimed were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he was unable to find any medical care for a chronic right knee condition or a chronic left hip condition while the Veteran was in service.

The Board finds that clarification is required as to the December 2015/January 2016 VA opinions as the examiner did not address aggravation.  Moreover, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Finally, the absence of service treatment records showing in-service evidence of right knee or left hip conditions is not fatal to the claims for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, an addendum opinion is required on remand.  

Right Hip

In regards to the claim for service connection for a right hip disability, the Veteran was afforded a VA examination in September 2010 in which the diagnosis was avascular necrosis of the right femoral head.  The examiner opined that the avascular necrosis of the right femoral head was less likely as not (less than 50/50 probability) caused by or a result of the service-connected left knee condition as there was no evidence in the medical literature establishing a relationship between left knee arthritis and avascular necrosis of the head of the femur.

The Board finds that clarification is required as to the September 2010 VA opinion as the examiner did not address direct service connection or aggravation.  As such, an addendum opinion is required on remand.

Finally, in his March 2016 formal appeal, VA Form 9, the Veteran stated that paperwork review was needed, indicating a Dr. R.  As such, any outstanding treatment records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders, to specifically include Dr. R.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the electronic claims file.

The AOJ should also confirm whether the Veteran has received any VA treatment.  If he has received VA treatment, the AOJ should obtain any outstanding and relevant VA treatment records.

2.  The AOJ should provide the Veteran with all outstanding, necessary notice for his dental claims.  The letter should provide him with the relevant provisions for service connection for dental disorders for compensation and treatment purposes, including 38 C.F.R. § 4.150. 

3.  The AOJ should refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) for a determination as to whether or not the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.
 
4.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make to a determination, the AOJ should adjudicate the dental claim as appropriate. 

5.  Provide access to the appellant's electronic claims file to the examiner who provided the December 2015/January 2016 VA opinions regarding the right knee and left hip for addendum opinions.  The addendum opinions should reflect consideration of the electronic record and the Veteran's documented medical history. 

For any diagnosed right knee or left hip disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service.  If not, the examiner must address whether it is at least as likely as not that any left hip or right knee disorder is caused by, or aggravated by, post-operative residuals of a left knee arthroscopy with partial resection of the ACL and AC and MCL relaxation (left knee disorders).  In offering any opinion the examiner must specifically address the August 1989 opinion of Neil S. Cossin, M.D. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his left hip and right knee disorders. 

The examiner must set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the December 2015/January 2016 examiner is unavailable, the electronic claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any disorder is unknowable. 

6.  Provide access to the appellant's electronic claims file to the examiner who provided the September 2010 VA opinion regarding the right hip for an addendum opinion.  The addendum opinion should reflect consideration of the electronic record and the Veteran's documented medical history. 

For any diagnosed right hip disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, whether the disorder began to manifest during service.  If not, the examiner must address whether it is at least as likely as not that any right hip disorder is caused by, or aggravated by, the service-connected left knee disorders.

The term "aggravation" means a permanent worsening beyond the natural progression of the disability.   

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his right hip. 

The examiner must set forth all findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the September 2010 examiner is unavailable, the electronic claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any disorder is unknowable. 

7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


